Hill, J.
1. The injuctive order, considered in the light of the decision of this court (Morris-Forrester Oil Co. v. Taylor, 158 Ga. 201, 122 S. E. 680), precludes the defendant O. F. Taylor from engaging in or in any manner participating in aid of sales of gasoline and motor oils by wholesale within twenty miles of the city of Atlanta. It also prohibits O. F. Taylor from making any such sales as the employee or sales agent of another “as if he were the sole proprietor of the business in which he is in fact only an employee.” See, in this connection, Hood v. Legg, 160 Ga. 620, 629 (128 S. E. 891), as to contracts in partial restraint of trade, and cit.
2. It appearing from the record that, after the judgment of the Supreme Court had been made the judgment of the trial court, the trial court enjoined the plaintiff in error “from entering into the same kind or similar business as that sold by him to J. E. Forrester and C. R. and L. M. Morris, under the contract set forth in the petition, anywhere within a radius of 20 miles of Atlanta, the defendant being enjoined in accordance with the decision of the Supreme Court rendered in this case; ” and there being evidence in the record to authorize the trial judge to find that the plaintiff in error did violate the terms of the order granting the injunction, it was not error, after hearing on rule nisi issued against the plaintiff in error to show cause why he should not be punished for contempt, to adjudge him in contempt of court for *44having violated the previous order of the court, and to sentence him to serve twenty days in jail and to pay a fine of $200, etc.
No. 6081.
February 18, 1928.

Judgment affirmed.


All the Justices concur.

Neufville & Neufville, for plaintiff in error.
Paul 8. Etheridge and Hugh Howell, contra.